      CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 1 of 53




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


FOND DU LAC BAND OF LAKE                           0:21-cv-1714
                                         Case No. ______
SUPERIOR CHIPPEWA,
                                         COMPLAINT
            Plaintiff,
                                         JURY TRIAL DEMANDED
vs.

MCKINSEY & COMPANY, INC.,

            Defendant.
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 2 of 53


                                                TABLE OF CONTENTS

                                                                                                                                   Page


I.     INTRODUCTION ............................................................................................................. 1
II.    JURISDICTION AND VENUE ........................................................................................ 2
III.   PARTIES ........................................................................................................................... 3
       A.    Plaintiff .................................................................................................................. 3
       B.    Defendant ............................................................................................................... 5
IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS.......................................... 5
       A.    The Corporate Integrity Agreement ....................................................................... 5
       B.    McKinsey's Role Following the Corporate Integrity Agreement .......................... 6
             1.       The Sacklers seek to divert money to themselves. .................................... 6
             2.       McKinsey supplied Purdue with Granular Sales and Marketing
                      Strategies and Remained Intimately Involved in Implementation ............. 7
       C.    Project Turbocharge ............................................................................................... 8
       D.    McKinsey knew about dangers of opioids and acted to maximize
             OxyContin prescriptions anyway ......................................................................... 10
       E.    Purdue's 2020 Guilty Plea and McKinsey's Recent Statement ............................ 11
       F.    Impact of Opioid Abuse, Addiction and Diversion on American Indians
             and Alaska Natives .............................................................................................. 12
       G.    The Impact of McKinsey’s Work with Opioid Manufacturers on Plaintiff......... 15
       H.    Tolling of Statutes of Limitations ........................................................................ 17
             1.       Equitable Estoppel and Fraudulent Concealment .................................... 17
             2.       McKinsey and Purdue Persisted in The Fraudulent Scheme Despite
                      a Guilty Plea and Large Fine ................................................................... 18
V.     FACTUAL ALLEGATIONS PERTAINING TO CLAIMS UNDER THE
       RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS (RICO)
       ACT: THE OPIOID MARKETING ENTERPRISE ....................................................... 19
       A.    The Common Purpose and Scheme of the Opioid Marketing Enterprise ............ 19
       B.    The Conduct of the Opioid Marketing Enterprise Violated Civil RICO ............. 22
       C.    Pattern of Racketeering Activity .......................................................................... 23
VI.    CAUSES OF ACTION .................................................................................................... 27
       A.   Count I: Racketeer Influenced and Corrupt Organizations (RICO),
            18 U.S.C §1961, et seq. ......................................................................................... 27
       B.    Count II: Public Nuisance Pursuant to Minn. Stat. § 609.74 ............................... 34
       C.    Count III: Negligence and Negligence Per Se ..................................................... 39
       D.    Count IV: Civil Conspiracy ................................................................................. 41
       E.    Count V: Unjust Enrichment ............................................................................... 43
       F.    Count VI: Violation of Minn. Stat. § 325F.68 – Prevention of Consumer
             Fraud .................................................................................................................... 44
       G.    Count VII: Violation of Minn. Stat. § 325D.09 et seq. – Unlawful Trade
             Practices ............................................................................................................... 46
       H.     Count VIII: Violation of Minn. Stat. § 325D.43 et seq. – Deceptive Trade
             Practices ............................................................................................................... 47
VII.   PRAYER FOR RELIEF .................................................................................................. 49
       REQUEST FOR JURY TRIAL ....................................................................................... 50

                                                                 -i-
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 3 of 53




I.     INTRODUCTION

       1.      This case arises from the worst man-made epidemic in modern medical history—

the misuse, abuse, and over-prescription of opioids. This crisis arose from the opioid

manufacturers’ deliberately deceptive marketing strategy to expand opioid use.

       2.      McKinsey and Company, Inc. (“McKinsey” or “Defendant”) played an integral role

in creating and deepening the opioid crisis.

       3.      In the years following Purdue Pharma L.P.'s (“Purdue”) 2007 guilty plea for

misleadingly marketing OxyContin, McKinsey worked closely with Purdue to dramatically

increase OxyContin sales to the benefit of McKinsey, Purdue, and the Sackler family, the wealthy

family that has owned and controlled Purdue for decades. McKinsey specifically sought to

maximize OxyContin sales by working around the requirements of the Corporate Integrity

Agreement that Purdue entered as part of its guilty plea. McKinsey also performed related work

for other manufacturers of opioids, including Johnson & Johnson. Through the conduct described

in this complaint, McKinsey participated in and helped orchestrate a broad scheme to deceptively

market opioids.

       4.      McKinsey knew of the dangers of opioids and of Purdue's prior misconduct, but

nonetheless advised Purdue to improperly market and sell OxyContin, supplying granular sales

and marketing strategies and remaining intimately involved throughout implementation of those

strategies. McKinsey's actions resulted in a surge in sales of OxyContin and other opioids that

fueled and prolonged the opioid crisis.

       5.      In a series of agreements, McKinsey has recently settled opioid-related claims with

49 states, the District of Columbia, and five U.S. territories.




                                                 -1-
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 4 of 53




       6.      Plaintiff Fond du Lac Band of Lake Superior Chippewa (“Plaintiff” or the “Band”)

is a sovereign Indian tribe responsible for the health and well-being of its citizens. Native

Americans have disproportionately borne the toll of the opioid crisis. Plaintiff brings suit to hold

McKinsey responsible for its role in that crisis, which has posed an existential threat to tribes and

tribal communities.

II.    JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action because the Plaintiff

brings a federal cause of action that raises a federal question pursuant to 28 U.S.C. § 1331, and

because this action is brought by an Indian tribe pursuant to 28 U.S.C. § 1362. The Court also has

supplemental jurisdiction over the Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 because

the state law claims are part of the same case or controversy.

       8.      This Court has personal jurisdiction over Defendant because at all relevant times,

McKinsey has purposely availed itself of the privilege of doing business in the State of Minnesota,

including by engaging in the business of researching, designing, and implementing marketing and

promoting strategies for various opioid manufacturers, including Purdue, in support of their sales

and marketing of opioids in Minnesota

       9.      Venue is proper in the United States District Court for the District of Minnesota

under 28 U.S.C. § 1391(g) and 18 U.S.C. § 1965. Plaintiff hereby asserts that, because a substantial

part of the events or omissions giving rise to this action occurred in Minnesota and because the

Defendant is subject to the jurisdiction of the United States District Court for the District of

Minnesota, venue is thereby proper.




                                                -2-
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 5 of 53




III.   PARTIES

       A.      Plaintiff

       10.     Plaintiff, Fond du Lac Band of Lake Superior Chippewa (“Plaintiff” or the “Band”),

is a sovereign Indian Tribe that retains its aboriginal rights of self-governance and self-

determination, pursuant to the Treaty of LaPointe of September 30, 1854, the Indian

Reorganization Act of 1934, the common law of the United States, and as recognized by the United

Nations Declaration on the Rights of Indigenous Peoples of September 17, 2007. The Band

currently occupies the Fond du Lac Reservation in Northern Minnesota, in Carlton and St. Louis

Counties. Ancestors of the Band, the Ojibwe, have resided in the geographic area since

approximately 800 A.D. The Fond du Lac Band exercises inherent governmental authority within

the Fond du Lac Reservation and on behalf of the health and welfare of the Fond du Lac Band and

its members, children, and grandchildren. Members of the Fond du Lac Band affected by the

actions and conduct of the Defendants alleged herein primarily live on the Fond du Lac

Reservation. The Band exercises inherent sovereign governmental authority within the Band’s

Indian Lands and on behalf of the health and welfare of the Band and its members (“Band

Members”), their descendants, children, and grandchildren.

       11.     A substantial number of Fond du Lac Band Members have fallen victim to the

opioid epidemic, becoming addicted to prescription opioids or coping with family members who

are addicted. As a result, there has been a substantial increase in the caseload of counselors working

in the Band’s Youth and Family Services department. The Band’s foster care program has also

been strained by the opioids epidemic. The Band has seen an increase in babies born addicted to

opioids due to their mother’s consumption of opioids during pregnancy. Many have to be placed

in foster care further to the economic and resources on the Band’s program.



                                                -3-
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 6 of 53




       12.     The Band has incurred significant costs in an attempt to abate the opioid epidemic

that continues to plague its members and Indian Lands, providing medical services and opioid-

related treatments to those in need. The Band has incurred extraordinary costs, damages, and

financial impact to every department of its Band Government: housing, education, security,

services, medical, labor, operations, waste treatment, foster care, after school care, etc. The Band

brings this suit, in part, to recover these costs and procure the additional financial resources

required to adequately combat and abate opioid addiction, opioid-related injuries, and other

problems caused by the opioid crisis.

       13.     This action is brought by the Band in the exercise of its authority as a sovereign

government and on behalf of the Band in its proprietary capacity and under its parens patriae

authority in the public interest to protect the health, safety, and welfare of all Fond du Lac Band

Members to stop the growing prescription opioid epidemic within the Band. The Band also brings

this action as to recover damages and seek other redress for harm caused by Defendants’ improper,

wrongful, fraudulent, and tortious conduct with respect to the distribution and sale of prescription

opioids. Defendants’ actions have caused, and continue to cause, a crisis that threatens the health,

safety, and welfare of the Band.

       14.     Nothing herein shall be deemed a waiver of the Band’s sovereign immunity.

       15.     The opioid crisis is straining the Band’s ability to provide adequate services to its

members. With its limited resources, the Band has been forced to divert funds from other tribal

priorities to staff new positions needed to address the opioid crisis, including substance abuse

counselors, nurses, and physicians specializing in addiction.




                                               -4-
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 7 of 53




       B.      Defendant

       16.     Defendant McKinsey and Company, Inc. is a corporation organized under the laws

of the state of New York. McKinsey's principal place of business is located at 711 Third Avenue,

New York, NY 10017.

       17.     McKinsey is a worldwide management consultant company. From approximately

2004-2019, McKinsey provided consulting services to Purdue Pharma L.P., working to maximize

sales of OxyContin and knowingly perpetuating the opioid crisis. McKinsey has provided related

consulting services to other manufacturers of opioids.

IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       A.      The Corporate Integrity Agreement

       18.     In May of 2007, Purdue Frederick Company, the parent company of Purdue Pharma

L.P. (“Purdue”) pleaded guilty to charges for misleading regulators, doctors, and the public

regarding Purdue's opioid OxyContin. In pleading guilty, Purdue admitted to falsely marketing

OxyContin as a less addictive, safer alternative to other pain medications.

       19.     In the global settlement resolution, Purdue and its parent company paid over $600

million and entered into a Corporate Integrity Agreement with the U.S. Department of Health and

Human Services Office of Inspector General.

       20.     Under the Corporate Integrity Agreement, for five years, Purdue was required to

refrain from making any deceptive or misleading claims about OxyContin and was obligated to

submit regular compliance reports regarding its sales and marketing practices. Purdue was also

required to monitor, report, and attempt to prevent inappropriate prescribing practices.




                                               -5-
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 8 of 53




       B.      McKinsey's Role Following the Corporate Integrity Agreement

               1.      The Sacklers seek to divert money to themselves.

       21.     The Sackler family is among the richest families in the United States. Members of

the Sackler family have controlled Purdue at all times relevant to this complaint.

       22.     Following the guilty plea, the Sacklers sought to insulate themselves from the risk

they perceived in Purdue. Email threads between the Sacklers in early 2008 indicate that the

Sacklers had become concerned about personal liability regarding opioid-related misconduct.

       23.     The Sacklers considered selling Purdue or merging with another pharmaceutical

company as an option for limiting their risk. Mortimer Sackler Jr. advocated for a sale or merger

in a February 21, 2008 email to Dr. Richard Sackler (a former president and co-chairman of

Purdue) and several others, writing “[t]he pharmaceutical industry has become far too volatile and

risky for a family to hold 95% of its wealth in. It simply is not prudent for us to stay in the business

given the future risks we are sure to face and the impact they will have on the shareholder value

of the business and hence the family's wealth.” The risk he referred to was, at least in significant

part, further liability related to misconduct in the marketing and sale of OxyContin.

       24.     Alternatively, the Sacklers considered extracting as much wealth as possible from

Purdue through distributions to themselves as shareholders. Such distributions would allow the

Sacklers to diversify their assets and make their wealth less vulnerable to judgments regarding

Purdue’s sales and marketing of opioids, including OxyContin.

       25.     Either option -- a sale or significant distributions to shareholders -- would require

Purdue to increase profitability in the short term. Purdue turned to McKinsey, with which it had

an existing business relationship, for help maximizing sales of OxyContin given the requirements

of the Corporate Integrity Agreement and the scrutiny that came along with it.



                                                 -6-
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 9 of 53




               2.      McKinsey supplied Purdue with Granular Sales and Marketing
                       Strategies and Remained Intimately Involved in Implementation

       26.     McKinsey touts its model of engaging in transformational partnerships with its

clients. Rather than giving one-off advice, McKinsey learns each client's business intimately and

provides tailored, granular strategies.

       27.     McKinsey had begun collaborating with Purdue by June 2009. McKinsey was

tasked with increasing OxyContin sales despite the Corporate Integrity Agreement, which

required, among other things, that Purdue comport with FDA requirements and also included

increased review and reporting obligations.

       28.     McKinsey provided sales and marketing strategies designed to sell as much

OxyContin as possible, at one point in 2010 telling Purdue that the new strategies McKinsey had

developed could generate as much as $400,000,000 in additional annual sales. McKinsey worked

with Purdue to implement the strategies, with McKinsey’s ongoing and extensive involvement.

       29.     OxyContin sales grew dramatically, and the Sacklers diverted the resulting profits

into other holdings.

       30.     In a 2009 report, among other sales strategies, McKinsey advised Purdue sales

representatives to push the highest dosages of OxyContin, which were the most profitable for

Purdue. In order to maximize dosages and improve targeting of the coordinated marketing strategy,

McKinsey investigated the prescribing habits of individual physicians.

       31.     McKinsey helped shape Purdue's OxyContin marketing, which misleadingly

centered on freedom and peace of mind for users. The marketing was tailored to avoid running

directly afoul of the Corporate Integrity Agreement, but it remained misleading given what Purdue

and McKinsey knew about opioids. One advertisement said, “we sell hope in a bottle,” despite the

fact that both McKinsey and Purdue already understood the addiction problems associated with


                                              -7-
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 10 of 53




opioid use and abuse. McKinsey encouraged Purdue to tell doctors that OxyContin would give

their patients “the best possible chance to live a full and active life.”

        32.     McKinsey urged Purdue to train and incentivize its sales representatives to increase

sales across the market for opioids, even if sales went to Purdue's competitors. This was intended

to serve the Sackler family's goal of increasing the marketability of Purdue for potential mergers,

but it had the effect of worsening the opioid crisis even beyond the portion of the crisis directly

attributable to sales and use of OxyContin.

        C.      Project Turbocharge

        33.     The Corporate Integrity Agreement expired in 2012. With this restriction lifted,

McKinsey devised additional marketing and sales strategies for Purdue to further increase

OxyContin sales.

        34.     In the second half of 2013, McKinsey made recommendations to Purdue to increase

OxyContin revenue, including “Turbocharging Purdue's Sales Engine.”

        35.     McKinsey's “Project Turbocharge” recommendations included revising the

existing process for targeting high-prescribing physicians, with a shift from targeting solely on the

basis of prescription deciles to considering additional factors. Based on its analysis, McKinsey told

Purdue that “[t]here is significant opportunity to slow the decline of OxyContin by calling on more

high-value physicians” and that “[t]he revenue upside from sales re-targeting and adherence could

be up to $250 million.”

        36.     Also as part of the “Project Turbocharge” recommendations, McKinsey determined

and advised Purdue that the top half of prescribing physicians “write on average 25 times more

scripts per prescriber” than the lower half.




                                                  -8-
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 11 of 53




        37.     Despite knowing that then-recently-expired Corporate Integrity Agreement

required Purdue to refrain from improperly incentivizing OxyContin sales, McKinsey also

recommended increasing incentive compensation for incremental OxyContin prescriptions,

advising Purdue that “[r]evision to incentive comp could better align reps to Purdue's economics.”

        38.     At the same time, McKinsey recommended decreasing training by six days a year

in order to allow employees more time to make sales calls. Meanwhile, McKinsey advised Purdue

to exercise closer control over its sales staff in order to generate more efficient physician targeting.

        39.     Physician targeting proved effective. McKinsey advised Purdue that visiting high-

prescribing doctors many times per year increased sales.

        40.     McKinsey recommended that Purdue circumvent pharmacies entirely with a mail

order program because enforcement by federal regulators was decreasing OxyContin dispensing

through Walgreens.

        41.     At   the   board    level,   McKinsey      urged    the    Sacklers    to   impose    a

“revenue growth goal” on management.

        42.     With McKinsey’s ongoing involvement and advice, Purdue implemented

McKinsey's recommendations discussed above, but rebranded the program from Project

Turbocharge to Evolve to Excellence.

        43.     McKinsey's efforts had the effect the Sacklers had asked McKinsey to achieve.

Sales of OxyContin tripled in the years following the 2007 guilty plea, despite the restrictions

imposed by the Corporate Integrity Agreement. According to the U.S. Department of Justice,

“[f]rom 2010 to 2018, Purdue's profits were almost entirely driven by its success in selling

OxyContin.”




                                                 -9-
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 12 of 53




       44.     The Sacklers did not sell Purdue or enter into a merger, but their goal of extracting

wealth from the business was realized. The Sackler family has withdrawn over $10 billion from

Purdue since 2008, including $1.7 billion in 2009 alone. These distributions were made possible

by McKinsey's services and came at the expense of a deepening national opioid crisis.

       D.      McKinsey knew about dangers of opioids and acted to maximize OxyContin
               prescriptions anyway

       45.     McKinsey has a long history of consulting in the pharmaceutical industry. In

addition to its work with Purdue, McKinsey has performed “opioid-related work” for Johnson &

Johnson, Endo International, and Mallinckrodt Pharmaceuticals. For instance, a McKinsey

PowerPoint presentation prepared for Johnson & Johnson recommended that Johnson & Johnson

aggressively target and influence doctors treating back pain in order to increase opioid sales.

       46.     Purdue’s 2007 guilty plea put McKinsey on notice of Purdue’s misconduct. By that

time, McKinsey had access to public information indicating that OxyContin and other opioids pose

significant risk of addiction and misuse.

       47.     McKinsey's presentations to Purdue in 2013 included extensive discussion of

doctors' concerns about opioid misuse and side effects, demonstrating McKinsey's awareness of

the dangers of opioids. Rather than working to limit these disastrous effects, McKinsey treated

doctors' misgivings as obstacles to confront with new messaging.

       48.     McKinsey continued working with Purdue long after the severity of the opioid

crisis was well known. In 2017, McKinsey proposed that Purdue pay CVS and other distributors

of OxyContin rebates “for every OxyContin overdose attributable to pills they sold.”

       49.     A former McKinsey consultant described McKinsey's work with Purdue as “the

banality of evil, M.B.A. edition...They knew what was going on. And they found a way to look




                                               - 10 -
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 13 of 53




past it, through it, around it, so as to answer the only questions they cared about: how to make the

client money, and when the walls closed in, how to protect themselves.”

        50.     In a 2018 email thread, apparently fearing consequences for McKinsey's work with

Purdue, two McKinsey senior partners who had participated in McKinsey’s work advising Purdue

discussed deleting documents related to opioids.

        E.      Purdue's 2020 Guilty Plea and McKinsey's Recent Statement

        51.     In October of 2020, Purdue once again reached an agreement (the “2020 Settlement

Agreement”) with the U.S. Department of Justice to enter a guilty plea related to its marketing of

OxyContin. The agreement includes $8.3 billion in penalties from Purdue and $225 million from

the Sackler family.

        52.     In the 2020 Settlement Agreement, Purdue pleaded guilty to defrauding health

agencies, violating anti-kickback laws, paying illegal kickbacks to doctors, and “using aggressive

marketing tactics to convince doctors to unnecessarily prescribe opioids--frivolous prescriptions

that experts say helped fuel a drug addiction crisis that has ravaged America for decades.”

        53.     The 2020 Settlement Agreement was entered by Purdue and the United States

government. It explicitly states that it does not release Purdue of “[a]ny liability for claims of the

states or Indian tribes.”

        54.     The 2020 Settlement Agreement includes a provision specifically reserving claims

regarding “[a]ny liability of entities other than the [Purdue Bankruptcy] Debtors, including

consultants.”

        55.     On December 5, 2020, McKinsey issued the following statement regarding its work

with Purdue:

                December 5, 2020—As we look back at our client service during the opioid
                crisis, we recognize that we did not adequately acknowledge the epidemic


                                                - 11 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 14 of 53




                unfolding in our communities or the terrible impact of opioid misuse and
                addiction on millions of families across the country. That is why last year
                we stopped doing any work on opioid-specific business, anywhere in the
                world.

                Our work with Purdue was designed to support the legal prescription and
                use of opioids for patients with legitimate medical needs, and any
                suggestion that our work sought to increase overdoses or misuse and worsen
                a public health crisis is wrong. That said, we recognize that we have a
                responsibility to take into account the broader context and implications of
                the work that we do. Our work for Purdue fell short of that standard.

                We have been undertaking a full review of the work in question, including
                into the 2018 email exchange which referenced potential deletion of
                documents. We continue to cooperate fully with the authorities
                investigating these matters.

        56.     In recent weeks, McKinsey has settled opioid-related claims with 49 states, the

District of Columbia, and five U.S. territories.

        F.      Impact of Opioid Abuse, Addiction and Diversion on American Indians and
                Alaska Natives

        57.     There are 574 federally recognized Tribes in the United States, located within the

borders of 35 states. They are diverse in terms of their size, geography, culture, and resources, but

they share a status as sovereign governments responsible for the health and well-being of their

citizens.

        58.     Native Americans have disproportionately borne the toll of the opioid crisis.

        59.     Native Americans suffer the highest per capita rate of opioid overdoses.

        60.     According to the Indian Health Service (“IHS”), there has been a “four-fold

increase in opioid overdoses from 1999 to 2013 among American Indians and Alaska Natives . . .

[T]wice the rate of the general U.S. population.”

        61.     The CDC reported that the “rates of death from prescription opioid overdose among

American Indian or Alaska Natives increased almost four-fold from 1.3 per 100,000 in 1999 to 5.1



                                               - 12 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 15 of 53




per 100,000 in 2013.” By 2014, the CDC reported “8.4 per 100,000 Native Americans were dying

of opioid overdoses, the highest number of any racial demographic.”

       62.      In 2014, Native Americans had the highest death rate from opioid overdoses out of

any ethnic group in the country.

       63.      The impact on Native American children is particularly devastating. In a study

conducted to examine substance-related disorders among adolescents across racial and ethnic

groups, “Racial/Ethnic Variations in Substance-Related Disorders Among Adolescents in the

United States,” the authors found, of 72,561 adolescents aged 12 to 17 years:

       a.       Analgesic opioids were the second most commonly used illegal drug after
                marijuana;

       b.       Analgesic opioid use was comparatively prevalent among Native American
                adolescents (9.7%);

       c.       Native Americans have the highest prevalence of use (47.5%) and disorders
                (15.0%); and

       d.       31.5% of Native Americans had substance-related disorders.

       64.      The study concluded:

                Native Americans have the highest prevalence of substance use and
                substance-related disorders, adding to evidence that young Native
                Americans are a vulnerable group facing numerous stressors, trauma, and
                health disparities (e.g., highest rate of suicide, underfunded systems of care,
                and lack of access to appropriate care). The results herein highlight a critical
                need for intervention to reduce their burdens from substance use and for
                policies to address presently underfunded systems of care and improve
                infrastructures linking behavioral and primary health care services.
                [footnotes omitted.]

       65.      The CDC reported that approximately 1 in 10 Native American youths ages 12 or

older used prescription opioids for nonmedical purposes in 2012, double the rate for white youth.

       66.      The fact that adolescents are able to easily obtain prescription opioids through the

black market created by opioid diversion highlights the direct impact on Plaintiff and its

community by Purdue and McKinsey’s actions and inactions.

                                                 - 13 -
           CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 16 of 53




       67.     Even the youngest members of tribal communities bear the consequences of the

opioid abuse epidemic fueled by McKinsey’s conduct working with Purdue and other

manufacturers of opioids. Between 2009 and 2012, “American Indian women [were] 8.7 times

more likely to be diagnosed with maternal opiate dependence or abuse during pregnancy,”

compared to non-Hispanic women. That translates into 1 in 10 pregnancies among American

Indian women. As a result, many tribal infants suffer from opioid withdrawal and Neonatal

Abstinence Syndrome (“NAS”).

       68.     Infants suffering from NAS are separated from their families and placed into the

custody of the tribal child welfare services or receive other government services so they can be

afforded medical treatment and be protected from drug-addicted parents.

       69.     The impact of NAS can be life-long. Most NAS infants are immediately transferred

to a neonatal intensive care unit for a period of days, weeks, or even months. NAS can also require

an emergency evacuation for care to save the infant’s life. Such emergency transportation costs

thousands of dollars for each occurrence.

       70.     Many NAS infants have short-term and long-term developmental issues that

prevent them from meeting basic cognitive and motor-skills milestones. Many will suffer from

vision and digestive issues; some are unable to attend full days of school. These disabilities follow

these children through elementary school and beyond.

       71.     Many of the parents of these children continue to relapse into prescription opioid

use and abuse, having an impact on their families and tribal communities for financial and other

support.




                                               - 14 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 17 of 53




       G.      The Impact of McKinsey’s Work with Opioid Manufacturers on Plaintiff

       72.     The Band’s own experience treating opioids illustrates these national trends and

those of the tribal community generally.

       73.     Indeed, the Band is currently facing a public health crisis that threatens to

undermine the safety and well-being of the entire community living on and adjacent to the Fond

du Lac Reservation. Overarching health, public safety and law enforcement concerns relate to,

among others, prescription opioid drug abuse and major crimes involving opioid and drug use.

       74.     It has been reported that pregnant Native Americans are up to 8.7 times more likely

to be diagnosed with opioid dependency or abuse compared to the next highest race/ethnicity; and

it has been reported that in some communities upwards of 1 in 10 pregnant Native Americans has

a diagnosis of opioid dependency or abuse. On information and belief, these statistics apply

similarly to pregnant women who are Band Members or the mothers of Band Members or their

descendants.

       75.     Many of the parents of these Band Member children continue to relapse into

prescription opioid use and lose custody of the children. As a result, many of these children are

placed in foster care or adopted. The Band’s foster care resources have been severely depleted.

       76.     The opioid epidemic has escalated in the Band’s community with devastating

effects. Substantial opiate-related substance abuse, hospitalization, and death mirror the

distribution of opioids.

       77.     Because of the well-established relationship between the use of prescription opioids

and the use of non-prescription opioids, such as heroin, the increasing distribution of opioids to

members of the Band caused the opioid epidemic to include heroin addiction, abuse, and death.




                                              - 15 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 18 of 53




This is particularly concerning in light of the recent influx of synthetic fentanyl products trafficked

into and around the United States.

       78.      In addition, there has been an increase in major crimes on the Band’s reservation

involving opioid use, including reports of human trafficking involving opioid abuse and addiction,

undermining the safety of the members of the Band.

       79.      Prescription opioid abuse, addiction, morbidity, and mortality are hazards to public

health and safety in the Band’s community.

       80.      Costs for treatment related to the misuse, addiction, and/or overdose of opioids the

Band has borne include but are not limited to the following:

       a.       Emergency medical visits for opioid misuse, addiction, and/or overdose.

       b.       Emergency medical visits for infections, injuries, illnesses, and drug-seeking
                related to opioid misuse, addiction, and/or overdose.

       c.       Hospitalizations related to the misuse, addiction, and/or overdose of opioids.

       d.       Increased costs of administering and staffing the Band’s social services and
                resources aid (1) those members of the Band addicted to and/or dependent on
                opioids; (2) the resulting abuse or neglect of children and elders whose guardians
                are addicted to opioids; and (3) the many foster or adoptive guardians who take on
                the role of caretaker in their absence.

       e.       Increased costs of administering and staffing the Band’s public safety
                infrastructure, personnel, and resources to respond to increased opioid and related
                drug trafficking and human trafficking, including coordination with County and
                federal law enforcement.

       f.       Care, education and support of pregnant women addicted to opioids and of their
                children born with NAS; including ongoing educational and developmental support
                to address the long-term consequences of fetal opioid exposure; and

       g.       Treatment of victims and criminal offenders in the tribal court, including holistic
                community-based treatment programming and regular drug screening.




                                                - 16 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 19 of 53




       H.      Tolling of Statutes of Limitations

               1.      Equitable Estoppel and Fraudulent Concealment

       81.     McKinsey is equitably estopped from relying upon a statute of limitations defense

because, alongside Purdue, McKinsey undertook active efforts to deceive the Plaintiff and to

purposefully conceal their unlawful conduct and fraudulently assure the public and Plaintiff that

they were undertaking efforts to comply with their obligations under the state and federal

controlled substances laws, all with the goal of protecting their registered manufacturer or

distributor status in the State and to continue generating profits. Notwithstanding the allegations

set forth above, McKinsey and Purdue affirmatively assured the public and Plaintiff that they were

working to curb the opioid epidemic.

       82.     McKinsey and Purdue were deliberate in taking steps to conceal their conspiratorial

behavior and active role in the deceptive marketing and the oversupply of opioids through

overprescribing and suspicious sales, all of which fueled the opioid epidemic.

       83.     McKinsey’s consulting services were given confidentially, and both McKinsey and

Purdue concealed the content of those services from the public.

       84.     McKinsey and Purdue also concealed from Plaintiff the existence of Plaintiff’s

claims by hiding their lack of cooperation with law enforcement and affirmatively seeking to

convince the public that Purdue’s legal duties to report suspicious sales had been satisfied through

public assurances that they were working to curb the opioid epidemic. They publicly portrayed

themselves as committed to working diligently with law enforcement and others to prevent

diversion of these dangerous drugs and curb the opioid epidemic, and they made broad promises

to change their ways insisting they were good corporate citizens.                  These repeated

misrepresentations misled regulators, prescribers and the public, including Plaintiff, and deprived



                                               - 17 -
           CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 20 of 53




Plaintiff of actual or implied knowledge of facts sufficient to put Plaintiff on notice of potential

claims.

          85.   Plaintiff did not discover the nature, scope and magnitude of McKinsey's

misconduct, and its full impact on Plaintiff, and could not have acquired such knowledge earlier

through the exercise of reasonable diligence.

          86.   Purdue and McKinsey’s campaign to misrepresent and conceal the truth about the

opioid drugs that they were aggressively pushing on Plaintiff deceived the medical community,

consumers, and Plaintiff.

          87.   Further, Purdue and other opioid manufacturers also concealed and prevented

discovery of information, including data from the ARCOS database.

          88.   McKinsey intended that their actions and omissions made with Purdue would be

relied upon, including by Plaintiff. Plaintiff did not know and did not have the means to know the

truth, due to McKinsey and Purdue's actions and omissions.

          89.   Plaintiff reasonably relied on McKinsey and Purdue's affirmative statements

regarding their purported compliance with their obligations under the law and consent orders.

                2.     McKinsey and Purdue Persisted in The Fraudulent Scheme Despite a
                       Guilty Plea and Large Fine

          90.   In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its plea,

Purdue admitted that its promotion of OxyContin was misleading and inaccurate, misrepresented

the risk of addiction and was unsupported by science. Additionally, Michael Friedman, the

company’s president, pled guilty to a misbranding charge and agreed to pay $19 million in fines;

Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8 million in fines; and


                                                - 18 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 21 of 53




Paul D. Goldenheim, its former medical director, pled guilty as well and agreed to pay $7.5 million

in fines.

        91.     Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive as

well as other misrepresentations. At least until early 2018, Purdue continued to deceptively market

the benefits of opioids for chronic pain while diminishing the associated dangers of addiction.

After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight any legislative

actions that might encroach on its business. Between 2006 and 2015, Purdue and other painkiller

producers, along with their associated nonprofits, spent nearly $900 million dollars on lobbying

and political contributions— eight times what the gun lobby spent during that period. McKinsey

participated extensively in these actions and provided Purdue with strategies and assistance to

maximize sales as described in this complaint.

        92.     As all of the government actions against the Purdue and McKinsey demonstrate,

McKinsey knew that the actions it took with Purdue were unlawful, and yet deliberately proceeded

in order to increase Purdue's sales and profits, and in turn to serve McKinsey's financial interests.

V.      FACTUAL ALLEGATIONS PERTAINING TO CLAIMS UNDER THE
        RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS (RICO) ACT:
        THE OPIOID MARKETING ENTERPRISE

        A.      The Common Purpose and Scheme of the Opioid Marketing Enterprise

        93.     Knowing that their products were highly addictive, ineffective and unsafe for the

treatment of long-term chronic pain, non-acute and non-cancer pain, McKinsey, who participated

in the marketing and sale of opioids as described in this complaint, and manufacturers of opioids,

including Purdue, Johnson & Johnson, Cephalon, Janssen, Endo, and Mallinckrodt (collectively,

including McKinsey, the “Opioid Marketing Enterprise Members”) formed an association-in-fact

                                               - 19 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 22 of 53




enterprise and engaged in a scheme to unlawfully increase their profits and sales, and grow their

share of the prescription painkiller market, through repeated and systematic misrepresentations

about the safety and efficacy of opioids for treating long-term chronic pain.

       94.     In order to unlawfully increase the demand for opioids, the Opioid Marketing

Enterprise Members formed an association-in-fact enterprise (the “Opioid Marketing Enterprise”).

Through their personal relationships, the members of the Opioid Marketing Enterprise had the

opportunity to form and take actions in furtherance of the Opioid Marketing Enterprise’s common

purpose. The Opioid Marketing Enterprise Members' substantial financial contribution to the

Opioid Marketing Enterprise, and the advancement of opioids-friendly messaging, fueled the U.S.

opioids epidemic.

       95.     The Opioid Marketing Enterprise Members, through the Opioid Marketing

Enterprise, concealed the true risks and dangers of opioids from the medical community and the

public, including Plaintiff, and made misleading statements and misrepresentations about opioids

that downplayed the risk of addiction and exaggerated the benefits of opioid use. The misleading

statements included: (1) that addiction is rare among patients taking opioids for pain; (2) that

addiction risk can be effectively managed; (3) that symptoms of addiction exhibited by opioid

patients are actually symptoms of an invented condition the Opioid Marketing Enterprise Members

named “pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing

presents no significant risks; (6) that long-term use of opioids improves function; (7) that the risks

of alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use

of time-released dosing prevents addiction; (9) that abuse-deterrent formulations provide a

solution to opioid abuse; and (10) that opioids would bring patients freedom and peace of mind.




                                                - 20 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 23 of 53




       96.        The scheme devised, implemented and conducted by the Opioid Marketing

Enterprise Members was a common course of conduct designed to ensure that the Opioid

Marketing Enterprise Members unlawfully increased their sales and profits through concealment

and misrepresentations about the addictive nature and effective use of the Opioid Marketing

Enterprise Members’ drugs. The Opioid Marketing Enterprise Members acted together for a

common purpose and perpetuated the Opioid Marketing Enterprise’s scheme, including through

the unbranded promotion and marketing network as described above.

       97.        There was regular communication between the Opioid Marketing Enterprise

Members in which information was shared, misrepresentations were coordinated, and payments

were exchanged. The Opioid Marketing Enterprise Members functioned as a continuing unit for

the purpose of implementing the Opioid Marketing Enterprise’s scheme and common purpose, and

each agreed and took actions to hide the scheme and continue its existence.

       98.        As public scrutiny and media coverage focused on how opioids ravaged

communities in throughout the United States, McKinsey did not challenge Purdue or other

manufacturers' misrepresentations, seek to correct their previous misrepresentations, terminate

their role in the Opioid Marketing Enterprise, nor disclose publicly that the risks of using opioids

for chronic pain outweighed their benefits and were not supported by medically acceptable

evidence. Instead, McKinsey continued to participate in the Opioid Marketing Enterprise for

financial gain.

       99.        The Opioid Marketing Enterprise Members engaged in certain discrete categories

of activities in furtherance of the common purpose of the Opioid Marketing Enterprise. The Opioid

Marketing Enterprise’s conduct in furtherance of the common purpose of the Opioid Marketing




                                               - 21 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 24 of 53




Enterprise involved misrepresentations regarding the risk of addiction and safe use of prescription

opioids for long-term chronic pain, including targeting physicians with misleading claims.

       100.     The impact of the Opioid Marketing Enterprise’s scheme is still in place—i.e., the

opioids continue to be prescribed and used for chronic pain throughout the area of the Plaintiff,

and the epidemic continues to injure Plaintiff, and consume Plaintiff’s resources.

       101.     As a result, it is clear that the Opioid Marketing Enterprise Members, including

McKinsey, were each willing participants in the Opioid Marketing Enterprise, had a common

purpose and interest in the object of the scheme, and functioned within a structure designed to

effectuate the Enterprise’s purpose.

       B.       The Conduct of the Opioid Marketing Enterprise Violated Civil RICO

       102.     From at least 2004 to the present, each of the Opioid Marketing Enterprise

Members exerted control over the Opioid Marketing Enterprise and participated in the operation

or management of the affairs of the Opioid Marketing Enterprise, directly or indirectly, in the

following ways:

       a.       Creating and providing a body of deceptive, misleading and unsupported medical
                and popular literature about opioids that (i) understated the risks and overstated the
                benefits of long-term use; (ii) appeared to be the result of independent, objective
                research; and (iii) was thus more likely to be relied upon by physicians, patients,
                and payors;

       b.       Creating and providing a body of deceptive, misleading and unsupported electronic
                and print advertisements about opioids that (i) understated the risks and overstated
                the benefits of long-term use; (ii) appeared to be the result of independent, objective
                research; and (iii) was thus more likely to be relied upon by physicians, patients,
                and payors;

       c.       Creating and providing a body of deceptive, misleading and unsupported sales and
                promotional training materials about opioids that (i) understated the risks and
                overstated the benefits of long-term use; (ii) appeared to be the result of
                independent, objective research; and (iii) was thus more likely to be relied upon by
                physicians, patients, and payors;



                                                - 22 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 25 of 53




       d.       Devised and implemented marketing schemes that included targeting and
                misleading physicians, unlawfully incentivizing sales representatives to maximize
                prescriptions and dosages, and evading regulatory constraints.

       e.       Disseminating many of their false, misleading, imbalanced, and unsupported
                statements through unbranded materials that appeared to be independent
                publications; and

       f.       Using front groups and key opinion leaders (“KOLs”) to mislead the public about
                opioids.

       103.     The scheme devised and implemented by the Opioid Marketing Enterprise

Members amounted to a common course of conduct intended to increase the Opioid Marketing

Enterprise Members’ sales from prescription opioids by encouraging the prescribing and use of

opioids for long-term chronic pain. The scheme was a continuing course of conduct, and many

aspects of it continue through to the present.

       C.       Pattern of Racketeering Activity

       104.     The Opioid Marketing Enterprise Members’ scheme described herein was

perpetrated, in part, through multiple acts of mail fraud and wire fraud, constituting a pattern of

racketeering activity as described herein.

       105.     The pattern of racketeering activity used by the Opioid Marketing Enterprise

Members and the Opioid Marketing Enterprise likely involved thousands of separate instances of

the use of the U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid Marketing

Enterprise, including essentially uniform misrepresentations, concealments and material omissions

regarding the beneficial uses and non-addictive qualities for the long-term treatment of chronic,

non-acute and non-cancer pain, with the goal of profiting from increased sales of the Opioid

Marketing Enterprise Members’ drugs induced by consumers, prescribers, regulators and

Plaintiff’s reliance on the Opioid Marketing Enterprise Members’ misrepresentations.




                                                 - 23 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 26 of 53




       106.     Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering activity,

through which the Opioid Marketing Enterprise Members defrauded and intended to defraud

Plaintiff, and other intended victims.

       107.     The Opioid Marketing Enterprise Members devised and knowingly carried out an

illegal scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive and

effective use of opioids for long-term chronic, non-acute and non-cancer pain. The Opioid

Marketing Enterprise Members and members of the Opioid Marketing Enterprise knew that these

representations violated the FDA approved use these drugs, and were not supported by actual

evidence. The Opioid Marketing Enterprise Members intended that their common purpose and

scheme to defraud would, and did, use the U.S. Mail and interstate wire facilities, intentionally

and knowingly with the specific intent to advance, and for the purpose of executing, their illegal

scheme.

       108.     By intentionally concealing the material risks and affirmatively misrepresenting the

benefits of using opioids for chronic pain, to, prescribers, regulators and the public, including

Plaintiff, the Opioid Marketing Enterprise Members engaged in a fraudulent and unlawful course

of conduct constituting a pattern of racketeering activity.

       109.     The Opioid Marketing Enterprise Members’ use of the U.S. Mail and interstate wire

facilities to perpetrate the opioids marketing scheme involved thousands of communications,

publications, representations, statements, electronic transmissions, payments, including, inter alia:

       a.       Marketing materials about opioids, and their risks and benefits, which the Opioid
                Marketing Enterprise Members sent to health care providers, transmitted through
                the internet and television, published, and transmitted to front groups and KOLs
                located across the country and Plaintiff;


                                                - 24 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 27 of 53




       b.       Written representations and telephone calls among the Opioid Marketing Enterprise
                Members, and between the Opioid Marketing Enterprise Members and front
                groups, regarding the misrepresentations, marketing statements and claims about
                opioids, including the non-addictive, safe use of chronic long-term pain generally;

       c.       Written representations and telephone calls among the Opioid Marketing Enterprise
                Members, and between the Opioid Marketing Enterprise Members and KOLs
                regarding the misrepresentations, marketing statements and claims about opioids,
                including the non-addictive, safe use of chronic long-term pain generally

       d.       E-mails, telephone and written communications among the Opioid Marketing
                Enterprise Members, and between the Opioid Marketing Enterprise Members and
                the front groups agreeing to or implementing the opioids marketing scheme;

       e.       E-mails, telephone and written communications among the Opioid Marketing
                Enterprise Members, and between the Opioid Marketing Enterprise Members and
                the KOLs agreeing to or implementing the opioids marketing scheme;

       f.       Communications among the Opioid Marketing Enterprise Members, and between
                the Opioid Marketing Enterprise Members, front groups and the media regarding
                publication, drafting of treatment guidelines, and the dissemination of the same as
                part of the Opioid Marketing Enterprise;

       g.       Communications among the Opioid Marketing Enterprise Members, and between
                the Opioid Marketing Enterprise Members, KOLs and the media regarding
                publication, drafting of treatment guidelines, and the dissemination of the same as
                part of the Opioid Marketing Enterprise;

       h.       Written and oral communications directed to Plaintiff and/or its members and that
                fraudulently misrepresented the risks and benefits of using opioids for chronic pain;
                and

       i.       Receipts of increased profits sent through the U.S. Mail and interstate wire
                facilities—the wrongful proceeds of the scheme.

       110.     In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the Opioid Marketing Enterprise Members that the front groups and the KOLs

would distribute publications through the U.S. Mail and by interstate wire facilities, and, in those

publications, claim that the benefits of using opioids for chronic pain outweighed the risks of doing

so.



                                               - 25 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 28 of 53




       111.    To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

Opioid Marketing Enterprise Members and members of the Opioid Marketing Enterprise hid from

the consumers, prescribers, regulators and the Plaintiff: (a) the fraudulent nature of the Opioid

Marketing Enterprise Members’ marketing scheme; (b) the fraudulent nature of statements made

by the Opioid Marketing Enterprise Members and by their KOLs, front groups and other third

parties regarding the safety and efficacy of prescription opioids; and (c) the true nature of the

relationship between the members of the Opioid Marketing Enterprise.

       112.    The Opioid Marketing Enterprise Members, and each member of the Opioid

Marketing Enterprise agreed, with knowledge and intent, to the overall objective of the Opioid

Marketing Enterprise Members’ fraudulent scheme and participated in the common course of

conduct to commit acts of fraud and indecency in marketing prescription opioids.

       113.    Indeed, for the Opioid Marketing Enterprise Members’ fraudulent scheme to work,

each of them had to agree to implement similar tactics regarding fraudulent marketing of

prescription opioids. This conclusion is supported by the fact that opioid manufacturers among

the Opioid Marketing Enterprise Members financed, supported, and worked through the same

KOLs and Front groups, and often collaborated on and mutually supported the same publications,

CMEs, presentations, and prescription guidelines.

       114.    The Opioid Marketing Enterprise Members’ predicate acts all had the purpose of

creating the opioid epidemic that substantially injured Plaintiff’s business and property, while

simultaneously generating billion-dollar revenue and profits for the Opioid Marketing Enterprise

Members. The predicate acts were committed or caused to be committed by the Opioid Marketing

Enterprise Members through their participation in the Opioid Marketing Enterprise and in

furtherance of its fraudulent scheme.



                                             - 26 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 29 of 53




VI.    CAUSES OF ACTION

       A.      Count I: Racketeer Influenced and Corrupt Organizations (RICO), 18 U.S.C.
               § 1961, et seq.

       115.    Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein and further allege as follows:

       116.    This claim is brought by Plaintiff against Defendant McKinsey for actual damages,

treble damages, and equitable relief under 18.U.S.C. § 1964, for violations of 18 U.S.C. § 1961, et

seq.

       117.    At all relevant times, McKinsey is and has been a “person” under 18 U.S.C. §

1961(3) because it is capable of holding, and does hold, “a legal or beneficial interest in property.”

       118.    Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and has

standing to sue as it was and is injured in its business and/or property as a result of Defendant’s

wrongful conduct described herein.

       119.    The Opioid Marketing Enterprise conducted an association-in-fact enterprise,

and/or participated in the conduct of an enterprise, through a pattern of illegal activities (the

predicate racketeering acts of mail and wire fraud) to carry out the common purpose of the Opioid

Marketing Enterprise, i.e., to unlawfully increase profits and revenues from the continued

prescription and use of opioids for long-term chronic pain. Through the racketeering activities of

the Opioid Marketing Enterprise, the Opioid Marketing Enterprise Members sought to further the

common purpose of the Enterprise through a fraudulent scheme to change prescriber habits and

public perception about the safety and efficacy of opioid use. In so doing, each of the Opioid

Marketing Enterprise Members knowingly conducted and participated in the conduct of the Opioid

Marketing Activities by engaging in mail and wire fraud in violation of 18 U.S.C. §§ 1962(c) and

(d).


                                                - 27 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 30 of 53




       120.    The Opioid Marketing Enterprise is an association-in-fact enterprise that consists

of the Opioid Marketing Enterprise Members.

       121.    Each of the Opioid Marketing Enterprise Members conducted and participated in

the conduct of the Opioid Marketing Enterprise by playing a distinct role in furthering the

Enterprise’s common purpose of increasing profits and sales through the knowing and intentional

dissemination of false and misleading information about the safety and efficacy of long-term

opioid use, and the risks and symptoms of addiction, in order to increase the market for prescription

opioids by changing prescriber habits and public perceptions.

       122.    Specifically, the Opioid Marketing Enterprise Members each worked together to

coordinate the Enterprise’s goals and conceal their role, and the Enterprise’s existence, from the

public by, among other things, (i) funding, editing, and distributing publications that supported

and advanced their false messages; (ii) funding KOLs to further promote their false messages; and

(iii) tasking their own employees to direct deceptive marketing materials and pitches directly at

physicians.

       123.    Further, each of the Opioid Marketing Enterprise Members had systematic links to

and personal relationships with each other through joint participation in lobbying groups, trade

industry organizations, contractual relationships, and continuing coordination of activities. The

systematic links and personal relationships that were formed and developed allowed members of

the Opioid Marketing Enterprise the opportunity to form the common purpose and agree to conduct

and participate in the conduct of the Opioid Marketing Enterprise. Specifically, each of the Opioid

Marketing Enterprise Members, including McKinsey working with and through the other Opioid

Marketing Enterprise Members, coordinated their efforts through the same KOLs and front groups

based on their agreement and understanding that the front groups and KOLs were industry friendly



                                               - 28 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 31 of 53




and would work together with the Opioid Marketing Enterprise Members to advance the common

purpose of the Opioid Marketing Enterprise, and each of the individuals and entities who formed

the Opioid Marketing Enterprise acted to enable the common purpose and fraudulent scheme of

the Opioid Marketing Enterprise.

       124.    At all relevant times, the Opioid Marketing Enterprise: (a) had an existence separate

and distinct from each RICO Marketing Defendant and its members; (b) was separate and distinct

from the pattern of racketeering in which the Opioid Marketing Enterprise Members engaged; (c)

was an ongoing and continuing organization consisting of individuals, persons, and legal entities,

including each of the Opioid Marketing Enterprise Members; (d) was characterized by

interpersonal relationships between and among each member of the Opioid Marketing Enterprise;

and (e) had sufficient longevity for the Enterprise to pursue its purpose and functioned as a

continuing unit.

       125.    The Opioid Marketing Enterprise Members conducted and participated in the

conduct of the Opioid Marketing Enterprise through a pattern of racketeering activity that

employed the use of mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and §

1343 (wire fraud), to increase profits and revenue by changing prescriber habits and public

perceptions in order to increase the prescription and use of prescription opioids and expand the

market for opioids.

       126.    The Opioid Marketing Enterprise Members each committed, conspired to commit,

and/or aided and abetted in the commission of at least two predicate acts of racketeering activity

(i.e., violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of

racketeering activity that the Opioid Marketing Enterprise Members committed, or aided and

abetted in the commission of, were related to each other, posed a threat of continued racketeering



                                              - 29 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 32 of 53




activity, and therefore constitute a “pattern of racketeering activity.” The racketeering activity was

made possible by the Opioid Marketing Enterprise Members’ regular use of the facilities, services,

distribution channels, and employees of the Opioid Marketing Enterprise, the U.S. Mail, and

interstate wire facilities. The Opioid Marketing Enterprise Members participated in the scheme to

defraud by using mail, telephones, and the Internet to transmit mailings and wires in interstate or

foreign commerce.

       127.    The Opioid Marketing Enterprise Members’ predicate acts of racketeering (18

U.S.C. § 1961(1)) include, but are not limited to:

           a. Mail Fraud: The Opioid Marketing Enterprise Members violated 18 U.S.C. § 1341
              by sending or receiving, or by causing to be sent and/or received, materials via U.S.
              mail or commercial interstate carriers for the purpose of executing the unlawful
              scheme to design, manufacture, market, and sell the prescription opioids by means
              of false pretenses, misrepresentations, promises, and omissions.

           b. Wire Fraud: The Opioid Marketing Enterprise Members violated 18 U.S.C. § 1343
              by transmitting and/or receiving, or by causing to be transmitted and/or received,
              materials by wire for the purpose of executing the unlawful scheme to design,
              manufacture, market, and sell the prescription opioids by means of false pretenses,
              misrepresentations, promises, and omissions.

       128.    Indeed, as summarized herein, the Opioid Marketing Enterprise Members used the

mail and wires to send or receive thousands of communications, publications, representations,

statements, electronic transmissions, and payments to carry out the Opioid Marketing Enterprise’s

fraudulent scheme.

       129.    Because the Opioid Marketing Enterprise Members disguised their participation in

the Enterprise, and worked to keep even the Enterprise’s existence secret so as to give the false

appearance that their false messages reflected the views of independent third parties, many of the

precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail and interstate wire

facilities (and corresponding predicate acts of mail and wire fraud) have been hidden and cannot

be alleged without access to the books and records maintained by the Opioid Marketing Enterprise

                                                - 30 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 33 of 53




Members, front groups, and KOLs. Indeed, an essential part of the successful operation of the

Opioid Marketing Enterprise alleged herein depended upon secrecy. However, Plaintiffs have

described the occasions on which the Opioid Marketing Enterprise Members disseminated

misrepresentations and false statements to consumers, prescribers, regulators, and Plaintiffs, as

well as how those acts were in furtherance of the scheme.

       130.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers, prescribers, regulators, and Plaintiffs. The

Opioid Marketing Enterprise Members calculated and intentionally crafted the scheme and

common purpose of the Opioid Marketing Enterprise to ensure their own profits remained high.

In designing and implementing the scheme, the Opioid Marketing Enterprise Members understood

and intended that those in the distribution chain rely on the integrity of the pharmaceutical

companies and ostensibly neutral third parties to provide objective and scientific evidence

regarding the Opioid Marketing Enterprise Members’ products.

       131.    The Opioid Marketing Enterprise Members’ pattern of racketeering activity alleged

herein and the Opioid Marketing Enterprise are separate and distinct from each other. Likewise,

the Opioid Marketing Enterprise Members are distinct from the Opioid Marketing Enterprise.

       132.    The racketeering activities conducted by the Opioid Marketing Enterprise Members

amounted to a common course of conduct, with a similar pattern and purpose, intended to deceive

consumers, prescribers, regulators, and the Plaintiffs. Each separate use of the U.S. Mail and/or

interstate wire facilities employed by Defendant was related, had similar intended purposes,

involved similar participants and methods of execution, and had the same results affecting the

same victims, including consumers, prescribers, regulators, and the Plaintiffs.        The Opioid



                                               - 31 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 34 of 53




Marketing Enterprise Members have engaged in the pattern of racketeering activity for the purpose

of conducting the ongoing business affairs of the Opioid Marketing Enterprise.

       133.     Each of the Opioid Marketing Enterprise Members aided and abetted others in the

violations of the above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§

1341 and 1343 offenses.

       134.     As described herein, the Opioid Marketing Enterprise Members engaged in a

pattern of related and continuous predicate acts for years. The predicate acts constituted a variety

of unlawful activities, each conducted with the common purpose of obtaining significant money

and revenue from the marketing and sale of their highly addictive and dangerous drugs. The

predicate acts also had the same or similar results, participants, victims, and methods of

commission. The predicate acts were related and not isolated events.

       135.     The Opioid Marketing Enterprise Members’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiffs injury in their business and

property. The Opioid Marketing Enterprise Members’ pattern of racketeering activity logically,

substantially, and foreseeably caused an opioid epidemic. Plaintiffs’ injuries, as described below,

were not unexpected, unforeseen, or independent.         Rather, as Plaintiffs allege, the Opioid

Marketing Enterprise Members knew that opioids were unsuited to treatment of long-term chronic,

non-acute, and non-cancer pain, or for any other use not approved by the FDA, and knew that

opioids were highly addictive and subject to abuse. Nevertheless, the Opioid Marketing Enterprise

Members engaged in a scheme of deception that utilized the mail and wires in order to carry out

the Opioid Marketing Enterprises’ fraudulent scheme, thereby increasing sales of their opioid

products.




                                               - 32 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 35 of 53




       136.     It was foreseeable and expected that the Opioid Marketing Enterprise Members

creating and then participating in the Opioid Marketing Enterprise through a pattern of

racketeering activities to carry out their fraudulent scheme would lead to a nationwide opioid

epidemic, including increased opioid addiction and overdose.

       137.     Defendant’s misleading marketing and failure to prevent prescription opioid

diversion damaged Plaintiff and their members and community. Defendant’s misconduct has

contributed to a range of social problems, including violence and delinquency. Adverse social

outcomes include child neglect, family dysfunction, babies born addicted to opioids, criminal

behavior, poverty, property damage, unemployment, and social despair. As a result, more and

more of Plaintiff’s resources are devoted to addiction-related problems.

       138.     Specifically, the Opioid Marketing Enterprise Members’ creation of, and then

participation in, the Opioid Marketing Enterprise through a pattern of racketeering activities to

carry out their fraudulent scheme has injured Plaintiff in the form of substantial losses of money

and property that logically, directly, and foreseeably arise from the opioid-addiction epidemic.

Plaintiff’s injuries, as alleged throughout this Complaint and expressly incorporated herein by

reference, include:

       a.       Costs for providing healthcare and medical care, additional therapeutic, and
                prescription drug purchases, and other treatments for patients suffering from
                opioid-related addiction or disease, including overdoses and deaths;

       b.       Costs of training first responders in the proper treatment of drug overdoses;

       c.       Costs associated with providing first responders with naloxone—an opioid
                antagonist used to block the deadly effects of opioids in the context of overdose;

       d.       Costs associated with emergency responses by first responders to opioid overdoses;

       e.       Costs for providing mental-health services, treatment, counseling, rehabilitation
                services, and social services to victims of the opioid epidemic and their families;



                                               - 33 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 36 of 53




       f.       Costs for providing treatment of infants born with opioid-related medical
                conditions, or born dependent on opioids due to drug use by mother during
                pregnancy;

       g.       Costs associated with the injuries to the health and welfare of the Plaintiff and their
                members caused by the opioid epidemic;

       h.       Costs associated with providing care for children whose parents suffer from opioid-
                related disability or incapacitation;

       i.       Losses caused by the diversion of revenue from Plaintiff’s businesses to address
                the opioid epidemic that would otherwise have been reinvested in Plaintiff’s
                businesses; and

       j.       Costs associated with removal of hazardous waste from Plaintiff’s communities,
                including on Plaintiff’s real property.

       139.     Plaintiff’s injuries were directly and thus proximately caused by these racketeering

activities because they were the logical, substantial, and foreseeable cause of Plaintiff’s injuries.

But for the opioid-addiction epidemic the Opioid Marketing Enterprise Members created through

their Opioid Marketing Enterprise, Plaintiff would not have lost money or property, and the health

and welfare of Plaintiff and its members would not have been injured.

       140.     Plaintiff is the most directly harmed entities and there are no other plaintiffs better

suited to seek a remedy for the economic harms at issue here.

       141.     As a result of the conduct of McKinsey, Plaintiff has been and continues to be

injured in an amount to be determined in this litigation.

       142.     Pursuant to 18 U.S.C. § 1964 (c), Plaintiff is entitled to recover threefold their

damages, costs, and attorney’s fees. In addition, Plaintiff is entitled to injunctive relief to enjoin

the racketeering activity.

       B.       Count II: Public Nuisance Pursuant to Minn. Stat. § 609.74

       143.     Plaintiff realleges and incorporates by reference the foregoing allegations as if fully

set forth herein and further alleges as follows:


                                                   - 34 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 37 of 53




       144.    McKinsey has created and/or assisted in the creation of a condition that

unreasonably annoys, injures or endangers the safety, health, morals, comfort, or repose of any

considerable number of members of the public. By creating the opioid epidemic, McKinsey

caused a condition that unreasonably annoys, injures or endangers the safety, health, morals,

comfort, or repose of an entire community, namely the Band.

       145.    McKinsey knew and should have known that its promotion of opioids was false and

misleading and that its deceptive marketing scheme and other unlawful, unfair, and fraudulent

actions would create or assist in the creation of the public nuisance--the opioid epidemic.

       146.    McKinsey's actions were, at the very least, a substantial factor in opioids becoming

widely available and widely used and a substantial factor in deceiving doctors and patients about

the risks and benefits of opioids for the treatment of chronic pain. Without McKinsey's actions,

opioid use, misuse, abuse, and addiction would not have become so widespread, and the opioid

epidemic that now exists would have been averted or much less severe.

       147.    McKinsey has breached its duties to Plaintiff by disseminating false and misleading

information through opioid manufacturers regarding the dangers of opioid use and by targeting

physicians likely to prescribe opioids for pain management despite the availability of other, less-

or non-addictive pain killers.

       148.    Working through these opioid manufacturers, McKinsey unlawfully provided false

or misleading material information about prescription opioids or unlawfully failed to use

reasonable care or comply with statutory requirements in the distribution of prescription opioids.

       149.    McKinsey's acts and omissions created the opioid epidemic and thereby maintained

or permitted a condition which unreasonably annoys, injures or endangers the safety, health,

morals, comfort, or repose of Plaintiff and Plaintiff’s citizens.



                                                - 35 -
             CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 38 of 53




        150.     McKinsey's activities have created the opioid epidemic and thereby maintained or

permitted a condition which unreasonably annoys, injures or endangers the safety, health, morals,

comfort, or repose of Plaintiff and its citizens, including the common rights:

        a.       to be free from reasonable apprehension of danger to person and property;

        b.       to be free from the spread of disease within the community, including the disease
                 of addiction and other diseases associated with widespread illegal opioid use;

        c.       to be free from the negative health and safety effects of widespread illegal drug
                 sales on premises on and around Plaintiff’s community;

        d.       to be free from blights on the community created by areas of illegal drug use and
                 opioid sales;

        e.       to live or work in a community in which local businesses do not profit from using
                 their premises to sell products that serve the criminal element and foster a secondary
                 market of illegal transactions; and

        f.       to live or work in a community in which community members are not under the
                 influence of narcotics unless they have a legitimate medical need to use them.

        151.     McKinsey's acts and omissions threatened and directly harmed the health and

welfare of the Plaintiff and its citizens.

        152.     McKinsey also has a duty to abate the nuisance caused the by prescription opioid

epidemic.

        153.     The public nuisance created, perpetuated, and maintained by McKinsey can be

abated and further recurrence of such harm and inconvenience can be abated.

        154.     McKinsey has failed to abate the nuisance they created.

        155.     Plaintiff seeks an order providing for abatement of the public nuisance that

McKinsey created or assisted in the creation of and enjoining McKinsey from future conduct

creating a public nuisance.




                                                 - 36 -
             CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 39 of 53




        156.     As a direct result of McKinsey's conduct, Plaintiff has suffered actual injury and

economic damages including, but not limited to, significant expenses for police, emergency,

health, education and training, prosecution, child protection, corrections, judicial, and other

services.

        157.     McKinsey is liable to Plaintiff for the costs borne by the Plaintiff because of the

opioid epidemic and for the costs of abating the nuisance created by McKinsey.

        158.     McKinsey's interference with these public rights has been, is, and will continue to

be unreasonable and objectionable because it:

        a.       has harmed and will continue to harm the public health and public peace of
                 Plaintiff;

        b.       has harmed and will continue to harm Plaintiff’s neighborhoods and communities
                 by increasing crime, and thereby interfering with the rights of the community at
                 large;

        c.       violates statutory and common law duties;

        d.       is of a continuing nature, and has produced long-lasting effects; and

        e.       is known to McKinsey that its conduct has a significant effect upon the public rights
                 of Plaintiff and its citizens.

        159.     In addition, and independently, McKinsey's conduct invades a legally protected

interest. McKinsey's conduct constitutes an unreasonable, intentional, and substantial interference

because, inter alia, each co-conspirator has conducted a fraudulent campaign to misrepresent

knowingly the safety and efficacy of opioid drugs and to ensure their widespread use for chronic

pain.

        160.     Because the co-conspirators have marketed and sold prescription opioids in a

manner contrary to law and because McKinsey's conduct has unreasonably, intentionally, and




                                                - 37 -
             CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 40 of 53




substantially interfered with a right common to the general public, McKinsey is liable for public

nuisance.

        161.     The nuisance has affected Plaintiff in that it has undermined, is undermining, and

will continue to undermine the public health, quality of life, and safety of Plaintiff’s citizens. It

has resulted in increased crime and property damage within the Plaintiff’s community and in high

rates of addiction, overdoses, and dysfunction within Plaintiff’s families and communities.

        162.     Plaintiff’s resources have been, are being, and will be consumed in efforts to

address the opioid epidemic, thereby rendering unavailable resources that could be used to benefit

Plaintiff.

        163.     McKinsey's actions and omissions annoy, injure, and endanger the comfort, repose,

health, and safety of Plaintiff, offend decency, and render Plaintiff’s citizens insecure in their lives

and the use of property.

        164.     McKinsey's nuisance-causing activities are not outweighed by their utility. In fact,

these activities are illegal and have no social utility whatsoever. There is no legitimately

recognized societal interest in marketing and selling prescription opioids through false and

misleading representations.

        165.     As a direct and proximate result of the nuisance caused by McKinsey's and others,

Plaintiff’s citizens have been injured in their ability to enjoy rights common to the public.

        166.     Plaintiff has suffered special injury different in kind from the general public

because American Indian populations are more vulnerable to opioid abuse and the damage caused

by the nuisance has inflicted harm on the very fabric of Plaintiff’s culture and threatened its

continued existence as a sovereign nation.




                                                 - 38 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 41 of 53




       167.     Plaintiff has also suffered unique harms of a kind that are different from its citizens

at large, namely, that Plaintiff has been harmed in its proprietary interests.

       168.     Plaintiff’s injuries, as alleged throughout this Complaint and expressly incorporated

herein by reference, include:

       a.       Costs for providing healthcare and medical care, additional therapeutic, and
                prescription drug purchases, and other treatments for patients suffering from
                opioid-related addiction or disease, including overdoses and deaths;

       b.       Costs of training first responders in the proper treatment of drug overdoses;

       c.       Costs associated with providing first responders with naloxone—an opioid
                antagonist used to block the deadly effects of opioids in the context of overdose;

       d.       Costs associated with emergency responses by first responders to opioid overdoses;

       e.       Costs for providing mental-health services, treatment, counseling, rehabilitation
                services, and social services to victims of the opioid epidemic and their families;

       f.       Costs for providing treatment of infants born with opioid-related medical
                conditions, or born dependent on opioids due to drug use by mother during
                pregnancy;

       g.       Costs associated with the injuries to the health and welfare of the Plaintiff and their
                members caused by the opioid epidemic;

       h.       Costs associated with providing care for children whose parents suffer from opioid-
                related disability or incapacitation;

       i.       Losses caused by the diversion of revenue from Plaintiff’s businesses to address
                the opioid epidemic that would otherwise have been reinvested in Plaintiff’s
                businesses; and

       j.       Costs associated with removal of hazardous waste from Plaintiff’s communities,
                including on Plaintiff’s real property.

       C.       Count III: Negligence and Negligence Per Se

       169.     Plaintiff realleges and incorporates by reference the foregoing allegations as if fully

set forth herein and further alleges as follows:




                                                   - 39 -
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 42 of 53




        170.     The opioid epidemic was a direct, legal, and proximate result of McKinsey's

negligence. As a direct, proximate, and legal result of said negligence, Plaintiff suffered damages

as alleged herein.

        171.     McKinsey, through its work with opioid manufacturers, owed Plaintiff a duty to

not expose the Plaintiff to an unreasonable risk of harm.

        172.     McKinsey had a legal duty to exercise reasonable and ordinary care and skill in

accordance with applicable standards of conduct in its work relating to advising, consulting, and

facilitating the marketing, selling and/or distributing opioids.

        173.     McKinsey breached its duty to the Plaintiff by, inter alia, advising Purdue and other

opioid manufacturers to implement sales and marketing strategies designed to increase sales of

OxyContin.

        174.     McKinsey breached its duty to the Plaintiff by working with opioid manufacturers

to market opioids deceptively, including by downplaying the risks of addiction and overdose and

exaggerating the purported benefits of long-term use of opioids for the treatment of chronic pain.

        175.     It was reasonably foreseeable that McKinsey's actions and omissions would result

in the harm to the Plaintiff described herein.

        176.     McKinsey's failure to comply with its duties of care proximately caused damage to

the Plaintiff.

        177.     The negligence of McKinsey was a substantial factor in causing the Plaintiff’s

damages. But for McKinsey's services, Purdue and other opioid manufacturers would not have

been able to increase sales in the years following the 2007 guilty plea, including the five years

under the Corporate Integrity Agreement and the years since its expiration.




                                                 - 40 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 43 of 53




       178.     As a further direct and proximate result of McKinsey's negligence, the Plaintiff

suffered injuries.

       179.     Plaintiff’s injuries, as alleged throughout this Complaint and expressly incorporated

herein by reference, include:

       a.       Costs for providing healthcare and medical care, additional therapeutic, and
                prescription drug purchases, and other treatments for patients suffering from
                opioid-related addiction or disease, including overdoses and deaths;

       b.       Costs of training first responders in the proper treatment of drug overdoses;

       c.       Costs associated with providing first responders with naloxone—an opioid
                antagonist used to block the deadly effects of opioids in the context of overdose;

       d.       Costs associated with emergency responses by first responders to opioid overdoses;

       e.       Costs for providing mental-health services, treatment, counseling, rehabilitation
                services, and social services to victims of the opioid epidemic and their families;

       f.       Costs for providing treatment of infants born with opioid-related medical
                conditions, or born dependent on opioids due to drug use by mother during
                pregnancy;

       g.       Costs associated with the injuries to the health and welfare of the Plaintiff and their
                members caused by the opioid epidemic;

       h.       Costs associated with providing care for children whose parents suffer from opioid-
                related disability or incapacitation;

       i.       Losses caused by the diversion of revenue from Plaintiff’s businesses to address
                the opioid epidemic that would otherwise have been reinvested in Plaintiff’s
                businesses; and

       j.       Costs associated with removal of hazardous waste from Plaintiff’s communities,
                including on Plaintiff’s real property.

       D.       Count IV: Civil Conspiracy

       180.     Plaintiff realleges and incorporates by reference the foregoing allegations as if fully

set forth herein and further alleges as follows:




                                                   - 41 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 44 of 53




       181.     McKinsey engaged, and continues to engage, with opioid manufacturers in a

massive marketing campaign to misstate and conceal the risks of treating long-term chronic, non-

acute, and non-cancer pain with opioids as described in this Complaint. Their aggressive marketing

campaign enabled them to overcome the longstanding medical consensus that opioids were unsafe

for the treatment of chronic pain and resulted in a significant increase in the number of opioids

prescribed nationwide.

       182.     Without McKinsey's and its co-conspirators' misrepresentations, which created

demand, they would not have been able to sell the increasing quantity of prescription opioids for

non-medical or inappropriate purposes.

       183.     None of the opioid manufacturers or McKinsey would have succeeded in profiting

so much from the opioid epidemic without the concerted conduct of the other parties.

       184.     McKinsey and its co-conspirators agreed with each other to accomplish the

unlawful purposes of marketing, selling, and distributing prescription opioids through violations

of law and misrepresentations. McKinsey and its co-conspirators performed numerous overt acts

in furtherance of this conspiracy, including marketing, selling, and distributing prescription

opioids by means of misrepresentations and omissions, violating state law, and turning a blind eye

to diversion of prescription opioids.

       185.     As a result of the concerted action between McKinsey and its co- conspirators,

Plaintiff and their citizens have suffered injuries.

       186.     Plaintiff’s injuries, as alleged throughout this Complaint and expressly incorporated

herein by reference, include:

       a.       Costs for providing healthcare and medical care, additional therapeutic, and
                prescription drug purchases, and other treatments for patients suffering from
                opioid-related addiction or disease, including overdoses and deaths;



                                                 - 42 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 45 of 53




       b.       Costs of training first responders in the proper treatment of drug overdoses;

       c.       Costs associated with providing first responders with naloxone—an opioid
                antagonist used to block the deadly effects of opioids in the context of overdose;

       d.       Costs associated with emergency responses by first responders to opioid overdoses;

       e.       Costs for providing mental-health services, treatment, counseling, rehabilitation
                services, and social services to victims of the opioid epidemic and their families;

       f.       Costs for providing treatment of infants born with opioid-related medical
                conditions, or born dependent on opioids due to drug use by mother during
                pregnancy;

       g.       Costs associated with the injuries to the health and welfare of the Plaintiff and their
                members caused by the opioid epidemic;

       h.       Costs associated with providing care for children whose parents suffer from opioid-
                related disability or incapacitation;

       i.       Losses caused by the diversion of revenue from Plaintiff’s businesses to address
                the opioid epidemic that would otherwise have been reinvested in Plaintiff’s
                businesses; and

       j.       Costs associated with removal of hazardous waste from Plaintiff’s communities,
                including on Plaintiff’s real property.

       E.       Count V: Unjust Enrichment

       187.     Plaintiff realleges and incorporates by reference the foregoing allegations as if fully

set forth herein and further alleges as follows:

       188.     As an expected and intended result of its conscious wrongdoing as set forth in this

Complaint, McKinsey has profited and benefited from the increase in the distribution and purchase

of opioids within the Plaintiff’s communities, including from opioids foreseeably and deliberately

diverted within and into the Plaintiff’s communities.

       189.     The Plaintiff has expended substantial amounts of money to fix or mitigate the

societal harms caused by McKinsey's conduct.




                                                   - 43 -
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 46 of 53




        190.    Plaintiff has conferred a benefit upon McKinsey by paying for McKinsey's

externalities--the costs of the harm caused by McKinsey's negligent or otherwise unlawful

practices.

        191.    McKinsey is aware of this obvious benefit and that retention of this benefit is unjust.

        192.    McKinsey made substantial profits while fueling the prescription drug epidemic in

Plaintiff’s community.

        193.    McKinsey has been unjustly enriched by its negligent, intentional, malicious,

oppressive, illegal, and unethical acts, omissions, and wrongdoing.

        194.    It would be inequitable to allow McKinsey to retain benefit or financial advantage.

        195.    McKinsey's misconduct alleged in this case has caused ongoing and persistent harm

to Plaintiff.

        196.    Plaintiff demands judgment against McKinsey for restitution, disgorgement, and

any other relief allowed in law or equity.

        F.      Count VI: Violation of Minn. Stat. § 325F.68 – Prevention of Consumer
                Fraud

        197.    Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein and further allege as follows.

        198.    Minnesota Statute 325F.68 prohibits misrepresenting the quality of goods, as well

as sales sounding in fraud, misrepresentation, or deceptive practices, providing in pertinent part:

        325F.68 UNLAWFUL PRACTICES. Subdivision 1. Fraud, misrepresentation,
        deceptive practices. The act, use, or employment by any person of any fraud, false
        pretense, false promise, misrepresentation, misleading statement or deceptive
        practice, with the intent that others rely thereon in connection with the sale of
        merchandise, whether or not any person has in fact been misled, deceived, or
        damaged thereby, is enjoinable as provided in section 325F.70.

        199.    The term “merchandise” within the meaning of Minnesota Statutes section 325F.69

includes goods, such as prescription drugs. See Minn. Stat. § 325F.68, subd. 2.

                                                - 44 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 47 of 53




       200.     The term “person” includes any partnership or corporation, foreign or domestic.

Minn. Stat. § 325F.68, subd. 3. McKinsey is a “person” within the meaning of this statute.

       201.     The opioid drugs have been advertised and sold within the meaning of § 325F.68,

subd. 4.

       202.     McKinsey knowingly made untrue, deceptive, or misleading representations, with

the intent that the Plaintiff and others rely on McKinsey’s untrue, deceptive, or misleading

representations in connection with the sale or advertisement of prescription opioids, as more fully

described above. These untrue, deceptive, or misleading statements included, but were not limited

to:

       a.       Misrepresenting the truth about how opioids lead to addiction;

       b.       Misrepresenting that opioids improve function;

       c.       Misrepresenting that addiction can be managed;

       d.       Misleading doctors, patients, and payors through the use of misleading terms like
                “pseudoaddiction”;

       e.       Falsely claiming that withdrawal was simply managed;

       f.       Misrepresenting that increased doses pose no significant additional risks;

       g.       Falsely omitting or minimizing the adverse effects of opioids and overstating the
                risks of alternative forms of pain treatment; and

       h.       Other representations as more fully described above.

       203.     McKinsey’s representations were untrue, deceptive, and/or misleading, in violation

of Minn. Stat. § 325F.68 et seq.

       204.     McKinsey’s untrue, deceptive, and/or misleading representations in connection

with the sale or advertisement of prescription opioids caused substantial injury to Plaintiff.

       205.     McKinsey’s violations of Minn. Stat. § 325F.68 et seq. directly and proximately

caused Plaintiff to suffer pecuniary losses in an amount to be determined in this litigation.

                                               - 45 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 48 of 53




        G.      Count VII: Violation of Minn. Stat. § 325D.09 et seq. – Unlawful Trade
                Practices

        206.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.

        207.    Minnesota Statutes § 325D.13 reads in pertinent part:

                325D.13 QUALITY, MISREPRESENTED No person shall, in connection
                with the sale of merchandise, knowingly misrepresent, directly or indirectly,
                the true quality, ingredients, or origin of such merchandise.

        208.    McKinsey is a person for purposes of this statute.

        209.    Opioid products are merchandise for purposes of this statute.

        210.    McKinsey has misrepresented the addictive quality of opioids. McKinsey engaged

in an aggressive marketing campaign, which in part sought to downplay the dangerousness of

opioids, while promoting them for chronic pain for which they knew the drug was not safe or

suitable.

        211.    Because of the dangerously addictive nature of these drugs, McKinsey’s marketing

practices, and the practices of its conspirators, caused an opioid epidemic in Plaintiff’s community.

        212.    As alleged herein, McKinsey wrongfully represented that the opioid prescription

medications manufactured, marketed, distributed, and sold by the co-conspirators, had

characteristics, uses, or benefits that they do not have.

        213.    McKinsey and its co-conspirators also represented that opioids are safe and

effective when such representations were untrue, false, and misleading.

        214.    Because of the dangerously addictive nature of these drugs, which McKinsey

concealed and misrepresented, they lacked medical value, and in fact caused addiction and

overdose deaths; therefore, McKinsey’s conduct constituted a violation of state law.




                                                - 46 -
          CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 49 of 53




        215.    McKinsey made misrepresentations about the use of opioids to treat chronic non-

cancer pain.

        216.    Because of McKinsey’s omissions and misrepresentations to, inter alia, Plaintiff

its residents, and their agents, Plaintiff has suffered significant damages, including, but not limited

to those alleged throughout this Complaint, which are expressly incorporated by reference.

        217.    The damages which Plaintiff seeks to recover were sustained as a direct and

proximate cause of McKinsey’s intentional acts and omissions.

        218.    Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 325D.15 as

well as under Minn. Stat. § 8.31, which creates a private right of action when the action would

benefit the public. The present action benefits the public, both in Plaintiff’s community, as well as

in Minnesota, by stemming the flow of diverted opioid drugs into the state, and providing Plaintiff

with the necessary resources, both monetary and non-monetary, to redress the opioid epidemic and

treat its victims.

        H.      Count VIII: Violation of Minn. Stat. § 325D.43 et seq. – Deceptive Trade
                Practices

        219.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.

        220.    Minnesota Statute § 325D.44 reads, in pertinent part:

                325D.44 DECEPTIVE TRADE PRACTICES A person engages in a
                deceptive trade practice when, in the course of business, vocation, or
                occupation, the person…(5) represents that goods or services have
                sponsorship, approval, characteristics, ingredients, uses, benefits, or
                quantities that they do not have…(7) represents that goods or services are
                of a particular standard, quality, or grade, or that goods are of a particular
                style or model, if they are of another…(13) engages in any other conduct
                which similarly creates a likelihood of confusion or of misunderstanding.




                                                - 47 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 50 of 53




       221.    McKinsey’s unfair, deceptive, and unconscionable representations, concealments,

and omissions were reasonably calculated to create confusion and misunderstanding as to the

nature and efficacy of opioid drugs, and in doing so deceive the Band and its residents.

       222.    As alleged herein, McKinsey has misrepresented the addictive quality of opioids.

McKinsey engaged with its co-conspirators in an aggressive marketing campaign, which in part

sought to downplay the dangerousness of opioids, while promoting them for chronic pain for which

they knew the drug was not safe or suitable.

       223.    Because of the dangerously addictive nature of these drugs, McKinsey’s conduct

caused an opioid epidemic in Plaintiff’s community.

       224.    McKinsey wrongfully represented that opioids had characteristics, uses, or benefits

that they do not have.

       225.    McKinsey also wrongfully misrepresented that opioids were safe and effective

when such representations were untrue, false, and misleading.

       226.    Because of the dangerously addictive nature of these drugs, which McKinsey

concealed and misrepresented, they lacked medical value, and in fact caused addiction and

overdose deaths; therefore, McKinsey’s conduct constituted a violation of state law.

       227.    McKinsey made misrepresentations about the use of opioids to treat chronic non-

cancer pain.

       228.    Because of McKinsey’s omissions and misrepresentations to, inter alia, Plaintiff

its residents, and their agents, Plaintiff has suffered significant damages, including, but not limited

to those alleged throughout this Complaint, which are expressly incorporated by reference.

       229.    The damages which Plaintiff seeks to recover were sustained as a direct and

proximate cause of McKinsey’s intentional acts and omissions.



                                                - 48 -
             CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 51 of 53




        230.     Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 325D.45 as

well as under Minn. Stat. § 8.31, which creates a private right of action when the action would

benefit the public. The present action benefits the public, both in Plaintiff’s community, as well as

in Minnesota, by stemming the flow of diverted opioid drugs into the state, and providing Plaintiff

with the necessary resources, both monetary and non-monetary, to redress the opioid epidemic and

treat its victims.

VII:    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment in its favor granting the

following relief:

        a.       Entering Judgment in favor of Plaintiff in a final order against McKinsey;

        b.       An award of actual damages and treble damages, including pre-suit and post-
                 judgment interest;

        c.       An order enjoining any further violations of RICO;

        d.       An order enjoining any further violations of any statutes alleged to have been
                 violated in this Complaint;

        e.       An order enjoining the commission of any tortious conduct, as alleged in this
                 Complaint;

        f.       An order enjoining any future marketing or misrepresentations regarding the health
                 benefits or risks of prescription opioids use, except as specifically approved by the
                 FDA;

        g.       An order enjoining any future marketing of opioids through non-branded marketing
                 including through front groups, KOLs, websites, or in any other manner alleged in
                 this Complaint that deviates from the manner or method in which such marketing
                 has been approved by the FDA;

        h.       An order enjoining any future marketing to vulnerable populations, including but
                 not limited to, persons over the age of fifty-five, anyone under the age of twenty-
                 one, and veterans;

        i.       An order requiring McKinsey to publicly disclose all documents, communications,
                 records, data, information, research, or studies related to its work with Purdue and


                                                - 49 -
            CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 52 of 53




                other manufacturers, distributors and dispensers of opioids;

       j.       An order obligating McKinsey to disgorge all revenues and profits derived from its
                scheme;

       k.       An order divesting McKinsey of any interest in and the proceeds of any work
                related to opioids;

       l.       An award of all damages resulting from McKinsey’s violation of 18 U.S.C. §
                1962(c) and (d), including prejudgment interest, the sum trebled pursuant to 18
                U.S.C. § 1962(c);

       m.       Ordering McKinsey to compensate Plaintiff for past and future costs to abate the
                ongoing public nuisance caused by the opioid epidemic;

       n.       Ordering McKinsey to fund an “abatement fund” for the purposes of abating the
                public nuisance;

       o.       Awarding the damages caused by the opioid epidemic, including (a) costs for
                providing medical care, additional therapeutic and prescription drug purchases, and
                other treatments for patients suffering from opioid-related addiction or disease,
                including overdoses and death; (b) costs for providing treatment, counseling, and
                rehabilitation services; (c) costs for providing treatment of infants born with opioid-
                related medical conditions; (d) costs for providing care for children whose parents
                suffer from opioid-related disability or incapacitation; and (e) costs associated with
                law enforcement and public safety relating to the opioid epidemic;

       p.       An award of the Plaintiff’s costs, including reasonable attorney’s fees, pursuant to
                18 U.S.C. § 1962 (c); and

       q.       Any other relief deemed just, proper, and/or equitable.

                                 REQUEST FOR JURY TRIAL

       Plaintiff respectfully requests that all issues presented by its above Complaint be tried by

a jury, except for those issues that, by law, must be tried before the Court.

       DATED this 27th day of July, 2021

Respectfully submitted:

Attorneys for Plaintiff Fond du Lac Band of Lake Superior Chippewa




                                                - 50 -
         CASE 0:21-cv-01714-ECT-LIB Doc. 1 Filed 07/27/21 Page 53 of 53




ROBINS KAPLAN LLP

By: s/ Tara D. Sutton
Tara D. Sutton (MN 23199X)
Holly H. Dolejsi (MN 0390110)
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402
T: (612) 349-8500
F: (612) 339-4181
TSutton@RobinsKaplan.com
HDolejsi@RobinsKaplan.com

Timothy Q. Purdon (ND #05392)
1207 West Divided Avenue, Suite 200
Bismarck, ND 58503
T: (701) 255-3000
F: (612) 339-4181
TPurdon@RobinsKaplan.com


To be admitted pro hac vice
T. Roe Frazer II
FRAZER PLC
30 Burton Hills Blvd., Suite 450
Nashville, TN 37215
Telephone: (615) 647-6464
roe@frazer.law




                                      - 51 -
